Citation Nr: 0606080	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-02 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) burial 
benefits 

2.  Entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran, who died in November 2000, served on active duty 
from August to December 1971.  The appellant is his surviving 
spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky dated in 
March 2001 and March 2002.  In February 2005, the Board 
denied service connection for the cause of the veteran's 
death for the purpose of receiving dependency and indemnity 
compensation (DIC) and entitlement to a permanent and total 
disability rating for pension purposes for the purpose of 
receiving accrued benefits, and remanded this issues listed 
on the front page of this decision.  


FINDINGS OF FACT

1.  The veteran died in November 2000. 

2.  The veteran was not in receipt of pension or compensation 
at the time of his death; his body was not unclaimed; and he 
did not die while hospitalized by VA; although he had a claim 
pending at the time of his death, there was insufficient 
evidence of record on the date of the veteran's death to have 
supported an award of compensation or pension effective prior 
to the date of the veteran's death.  

3.  The appellant's income exceeded the applicable statutory 
level for the annualized period in which the income was 
received.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA nonservice-connected 
burial benefits have not been met.  38 U.S.C.A. §§ 107, 2302, 
2303, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.1600 
(2005).

2.  The appellant does not meet the income criteria for 
improved death pension benefits.  38 U.S.C.A. §§ 101, 1503, 
1521, 1541, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.21, 3.23, 3.271, 3.272, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the claimant 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a May 2004 letter from the RO to the claimant.  In this case, 
the claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with the claim.   

The notice of the VCAA did not predate initial adjudication 
of the claim.  However, the claimant was provided notice 
which was adequate.  Following the notice, the February and 
December 2005 supplemental statements of the case constituted 
subsequent process.  The claimant has not shown how the error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board remanded the issues on appeal for the 
appellant to be provided an opportunity to submit additional 
information.  She did not submit this specific information.  
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  


Burial Benefits

Payment of nonservice-connected burial benefits is subject to 
the following conditions: (1) At the time of his death the 
veteran was in receipt of pension or compensation (or but for 
the receipt of military retirement pay would have been in 
receipt of compensation); or (2) the veteran had an original 
or reopened claim for either benefit pending at the time of 
his death and, in the case of an original claim, there is 
sufficient evidence of record on the date of the veteran's 
death to have supported an award of compensation or pension 
effective prior to the date of the veteran's death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in the line of duty, and 
the body of the deceased is being held by a State (or 
political subdivision of a State). 38 C.F.R. § 3.1600(b).  
Further, under 38 C.F.R. § 3.1600(c), a burial allowance may 
be paid if a veteran dies while properly hospitalized by the 
VA.

The veteran died in November 2000.  According to his 
Certificate of Death, he died while hospitalized at a private 
facility, not at a VA facility.  When he died, he was not in 
receipt of pension or compensation.  Additionally, the 
veteran's body was not unclaimed with his body held by a 
State or a political subdivision of a State.  

When he died, the veteran had an original claim pending with 
VA which was received in September 2000.  He had listed 
respiratory disorders as his current disabilities.  He also 
provided financial information.  

However, there was insufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.

As noted in the prior February 2005 final Board decision, 
during his service entrance examination, he reported 
shortness of breath; however, there was no evidence of 
associated disease.  His lungs and chest were found to be 
normal, and a chest X-ray was negative for any abnormalities.  
Thereafter, the veteran's respiratory difficulty was first 
clinically reported in the late 1990's, many years after his 
discharge from the service.  It was so severe that in 
November 2000, two lung transplants were attempted at the 
University of Kentucky Medical Center.  Unfortunately, they 
were not successful and the veteran died while still in the 
hospital.  His Certificate of death listed chronic 
obstructive pulmonary disease (COPD) as the cause of death.  

The Board determined that there was absolutely no competent 
evidence on file showing a relationship between post-service 
diagnosis and any event in service.  Neither the veteran nor 
his wife was competent to state otherwise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, respiratory disability to include COPD was first 
manifested many years after service, and there is no 
competent evidence on file that it was related to service.  
COPD was not the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 
3.303.

Thus, service-connected disability compensation was not 
warranted during the veteran's lifetime.  

With regard to pension, the eligibility of a veteran for 
improved pension depends on countable income.  Under the 
provisions of 38 C.F.R. § 3.271, payments of any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  See also U.S.C.A. § 1503.  
Income from the Social Security Administration (SSA) and 
income from salary from employment are not excluded under 38 
C.F.R. § 3.272. The rate at which the veteran may be paid 
pension is reduced by the amount of the veteran's countable 
annual income. 38 C.F.R. § 3.23.  Countable annual income 
includes family income.  Thus, the income of the veteran's 
wife is included in the calculation.  

The veteran reported that his 12 month annual family income 
consisted of his SSA benefits of $748 per month ($8,976 per 
year) and earned income from his wife's employment of $870 
per month ($10, 440 per year).  The total annual income was 
$19,416.  No excluded income was indicated per 38 C.F.R. § 
3.272.

The maximum annual rate in effect in September 2000 for a 
veteran with one dependent was $11,773.  The maximum annual 
rate in effect in September 2000 for a veteran entitled to 
aid and attendance with one dependent was $17,782.  The 
veteran's annual income exceeded both of these amounts.  
Thus, improved pension benefits were not warranted.  

Thus, in sum, the Board finds the requirements for burial 
benefits have not been met.  See 38 C.F.R. § 3.1600.


Death Pension

The veteran died in November 2000.  The appellant filed a 
claim of entitlement to improved death pension benefits which 
was received at the RO on December 22, 2000.

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

The maximum annual rate for a surviving spouse with no 
dependents as of December 2000 was $6,237.  

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  For purposes of improved death 
pension, payments of any kind from any source are counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

The types of income which are excluded are set forth under 38 
C.F.R. § 3.272.  That regulation specifically excludes 
welfare benefits; maintenance benefits furnished by a 
relative, friend, or a charitable organization; VA pension 
benefits; casualty loss reimbursement; profit from the sale 
of property; joint accounts; medical expenses; expenses of 
last illnesses, burials, and just debts; educational 
expenses; a portion of the beneficiary's children's income; 
Domestic Volunteer Service Act Programs payments; 
distributions of funds under 38 U.S.C. § 1718; survivor 
benefit annuities; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; cash 
surrender value of life insurance policies; income received 
by American Indian beneficiaries from trust or restricted 
lands; Radiation Exposure Compensation Act payments; and 
Alaska Native Claims Settlement Act payments.

As noted, the exclusions from a surviving spouse's countable 
income for purposes of determining entitlement to such 
pension generally include the veteran's final expenses, such 
as the expenses of the veteran's just debts, last illness and 
burial.  38 C.F.R. § 3.272(h).

Prior to February 28, 2002, 38 C.F.R. § 3.272(h) stated that 
expenses specified in paragraphs (h)(1) and (h)(2) of this 
section which are paid during the calendar year following 
that in which death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  Any such 
expenses paid subsequent to death but prior to date of 
entitlement are not deductible.  As of February 28, 2002, the 
last sentence as set forth above was eliminated from the 
regulation.

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  For the 
purpose of determining initial entitlement, the monthly rate 
of pension payable to the beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. § 
3.273.

Except as otherwise provided, the effective date of an 
evaluation and award of pension based on an original claim 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of death pension for which application is received within 45 
days from the date of death of a veteran, however, shall be 
the first day of the month in which the death occurred, 
otherwise, date of receipt of the claim.  38 U.S.C.A. § 
5110(d)(2); 38 C.F.R. § 3.400(c)(3)(ii).  The appellant 
applied for VA death benefits within 45 days of the veteran's 
death.  

In this case, the appellant reported that her annual income 
consisted of monthly wages of $800 per month, or $9,600 per 
year.  This income is not excluded per 38 C.F.R. § 3.272.  

The appellant reported that veteran's unreimbursed medical 
expenses and his just debts as paid by her consisted of 
$71.80 to the UK Medical Center; and $7033.38 to Mary 
Breckenridge Healthcare.  She submitted a statement from the 
UK Hospital showing that the debt of $71.80 was incurred in 
May 2000.  She submitted a statement from Mary Breckenridge 
Healthcare showing that $2703.19 was owed from 1994 services.  

These bills showed that the debts as listed were not paid.  A 
receipt from the funeral home was also submitted.  It showed 
that the debt to that facility had not been paid.  

Clarifying information was sought from the appellant..  She 
was requested to submit additional information concerning the 
debts she had listed and she was requested to identify the 
names and addresses of the person to whom payments were made, 
the total amount of the expense or debt, and nature of the 
expense or debt, the debt paid, and the amount paid by the 
appellant.  In response, the appellant submitted a copy of an 
account ledger and another paid and due listing.  The 
information specifically requested of the appellant was not 
provided.  

With regard to the veteran's final expenses, 38 C.F.R. § 
3.272(h) states that expenses specified in paragraphs (h)(1) 
and (h)(2) of this section which are paid during the calendar 
year following that in which death occurred may be deducted 
from annual income for the 12-month annualization period in 
which they were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.

In this case, the veteran's funeral bill is of record.  
However, the funeral home indicated that this bill was not 
paid.  Thus, that expense would not be deducted from income 
as a paid expense.  The appellant has also referenced bills 
from the veteran's past illnesses.  However, she did not 
submit the requested information to show that she paid out 
any money to include those for the veteran's final expenses.  
Both the RO and the Board encouraged her to submit specific 
evidence, but she did not do so.  Although the Board is 
sympathetic with her financial situation, she was repeatedly 
requested to submit evidence which she did not do.  
Unfortunately, the Board cannot presume to know what her 
expenses have been in the past or are at this time and/or 
what she paid or did not pay.  

The record shows that the appellant's sole income consisted 
of earned income of $9,600.  As noted, earned income from 
salary is not excluded from countable income.  As noted, a 
widow without dependents cannot receive improved death 
pension benefits if her income is above a certain level.  
Effective December 1, 2000, income cannot exceed $6,237.  
Since her income exceeded the statutory limit, the appellant 
is not entitled to VA nonservice-connected pension benefits.

The Board is sympathetic to the appellant's loss of her 
husband, the veteran.  However, the Board is bound by the 
parameters of VA laws and regulations. Unfortunately, the 
positive and negative evidence is not in equipoise.  
Therefore, the doctrine of the benefit of the doubt is not 
applicable. 38 U.S.C.A. § 5107(b).  The claim must be denied.


ORDER

VA burial benefits are denied.  

VA death pension benefits are denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


